Citation Nr: 1527758	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-12 709	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) when, in a March 2010 decision, it failed to undertake further development of the evidence in order to support the assignment of a 1977 effective date for the award of service connection for schizoaffective disorder.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976, and from February 1977 to May 1977.

This matter is before the Board on motion from the Veteran, pursuant to 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400 (2014).

The Board notes that this motion is being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

In a January 2014 brief, the Veteran's representative raised the issue of whether the agency of original jurisdiction (AOJ) committed CUE when it denied an effective date earlier than August 16, 2004, for the award of service connection for schizoaffective disorder, which was assigned in a November 2010 rating decision.  The record does not reflect that AOJ has adjudicated the CUE issue.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  By a decision entered in March 2010, the Board granted service connection for schizoaffective disorder.

2.  At the time of the March 2010 decision, the Board did not have jurisdiction to develop or otherwise consider the matter of the effective date to be assigned for the award of service connection for schizoaffective disorder.



CONCLUSION OF LAW

The failure of the Board in its March 2010 decision to undertake further development of the evidence in order to support the assignment of a 1977 effective date for the award of service connection for schizoaffective disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of CUE in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

II.  Analysis

By a decision entered in March 2005, the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, denied the Veteran's claim for service connection for a psychiatric disorder.  In September 2005, the Veteran initiated an appeal to the Board by filing a timely notice of disagreement (NOD).  A statement of the case was issued in June 2006, and the Veteran perfected the appeal by filing a substantive appeal in August 2006.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).

In March 2010, the Board granted the Veteran's appeal, establishing service connection for schizoaffective disorder.  Subsequently, by rating decisions entered in November 2010 and February 2012, the RO assigned a 70 percent schedular disability rating and a total disability rating based on individual unemployability, for schizoaffective disorder, effective August 16, 2004, respectively.

By way of the current motion, the Veteran seeks to establish an earlier effective date for the aforementioned award(s).  He maintains, in essence, that the Board committed CUE when, in its March 2010 decision, it failed to undertake further development of the evidence in order to support the assignment of a 1977 effective date.

Under applicable law, any party to a final Board decision can make a motion to have the decision revised or reversed on grounds of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2014).  In order to prevail on such a motion, the movant must establish that there was an error in the Board's adjudication, and that the error was such that, had it not been made, the outcome of the adjudication would have been manifestly different.  38 C.F.R. § 20.1403(c) (2014).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be "clear and unmistakable."  Id.

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2014).  A disagreement with how the Board weighed or evaluated the facts in a particular case is not CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by virtue of VA's failure to fulfill the duty to assist.  Id. § 20.1403(d)(2).  Further, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

It is well established that an effective date determination is considered to be a "downstream" element of a claim for service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir.1997) (discussing the concept of a downstream element).  If service connection is denied, an appeal is taken, and service connection is granted on appeal, the award of service connection is considered a full grant of the benefit sought on the underlying NOD.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997).  If the Veteran disagrees with the effective date and/or rating the AOJ thereafter assigns for the disability in question, a new, separate NOD must be filed with the AOJ in order to initiate appellate review of the effective date and/or rating issue(s).  Grantham, 114 F.3d at 1158-59.  See also Evans v. West, 12 Vet. App. 396, 399 (1999) (effective date is a "downstream matter" to be addressed after the benefit has been awarded); Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 228-29 (2001) ("a claimant's NOD cannot express disagreement with an issue that has not been decided").

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the Veteran's CUE motion must be denied.  The evidence reflects that only issue before the Board in March 2010 was entitlement to service connection for a psychiatric disorder.  The Board granted the appeal, thereby extinguishing the Veteran's September 2005 NOD with respect to service connection.  The effective date of the award, and the rating to be assigned, were separate "downstream" issues yet to be decided by the AOJ, for which no NOD was then in existence.  As such, at the time of the March 2010 decision, the Board did not have jurisdiction to develop or otherwise consider the matter of the effective date to be assigned for the award of service connection for schizoaffective disorder, and no error was committed in failing to do so.

If the Veteran wishes to pursue an earlier effective date for the award in question, he must take that matter up with the AOJ in the first instance, as his representative has in his brief.  See Introduction, supra.


ORDER

The motion is denied.



                       ____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



